            Case 1:13-cr-00354-LJO-SKO Document 60 Filed 03/11/21 Page 1 of 2


 1 PHILLI A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-00354 LJO-SKO
12                                 Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER THEREON
13                          v.
14   JULIO RIVERA, ET. AL.                              Date: March 17, 2021
                                                        Time: 1:00 p.m.
15                                 Defendants.          Honorable Sheila K. Oberto
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendant, by

19 and through his respective attorney of record, hereby stipulate to continue the status conference in this

20 case from March 17, 2020 until May 19, 2021 at 1:00 p.m. This matter is trialing the criminal case in

21 1:19-cr-00162 NONE and the outcome of both cases are tied together.

22

23    Dated: March 10, 2021                                  PHILLIP A. TALBERT
                                                             Acting United States Attorney
24

25                                                           /s/ Kathleen A. Servatius
                                                             KATHLEEN A. SERVATIUS
26                                                           Assistant United States Attorney

27
     Dated: March 10, 2021                               /s/ James Homola
28                                                       Attorney for Defendant Julio Rivera

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         1
30
              Case 1:13-cr-00354-LJO-SKO Document 60 Filed 03/11/21 Page 2 of 2


 1                                                 ORDER
 2            IT IS HEREBY ORDERED that the status conference in this case be continued from March 17,
 3 2021, until May 19, 2021, at 1:00 p.m.

 4

 5 IT IS SO ORDERED.

 6

 7
     Dated:     March 10, 2021                                /s/   Sheila K. Oberto         .
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                      2
30
